Citation Nr: 0824507	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether the May 5, 1978, May 11, 2000, and May 15, 2001 
rating decisions that denied service connection for 
schizophrenia were clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from October 1973 to January 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence, dated in May 2008, the veteran requested a 
videoconference hearing at the RO, before a Veterans Law 
Judge.  Because such hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a)), the Board is remanding the case for that 
purpose.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing at the RO, as the 
docket permits.  The RO should notify the 
veteran and his representative of the 
date of such hearing by sending a letter 
of notification to the veteran at his 
address of record, with a copy to his 
representative, Disabled American 
Veterans.  A copy of the notice to the 
veteran should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


